Citation Nr: 1430217	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable.  The claims file reflects that the Veteran is currently service-connected for diabetes mellitus, type II, evaluated as 40 percent disabling; posttraumatic stress disorder, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; residuals of a fragment wound to the right upper extremity, evaluated as noncompensable; residuals of a fragment wound to the left wrist, evaluated as noncompensable; left ear hearing loss, evaluated as noncompensable; residuals of a shrapnel wound to the right hand, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.  The Veteran's combined evaluation for compensation is 70 percent.  As such, the Veteran's service-connected disabilities meet the schedular percentage criteria for consideration under 38 C.F.R. § 4.16(a) (2013).

In his February 2012 substantive appeal, the Veteran reported that he has a 9th grade education and that he cannot perform sedentary work because he is unable to sit for any period of time.  There is no medical evidence in the claims file which addresses the impact of the Veteran's service-connected disabilities on his employability.  Toward that end, the Veteran has not undergone a VA examination to determine the effects of his service-connected disabilities upon his ability to engage in substantially gainful employment.  As the Veteran meets the percentage criteria for TDIU, and because he contends that his service-connected disabilities preclude substantially gainful employment, the Board believes that the Veteran should be afforded a VA examination to determine the effects of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with an examination to determine the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to the following:

*Whether it is at least as likely as not that the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation. 

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



